DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The present application is a divisional application of US Serial No.: 16/731,627, filed Dec. 31, 2019, (now issued as US 11,001,749 B2 on May 11, 2020), which is a continuation of US Serial No.: 15/661,596, filed July 27, 2017 (now issued as US 10,563,119 B2 on Feb. 18, 2020.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as unpatentable over issued claims 1-6 of U.S. Patent No. 10,913,889 B2 (‘889 patent).  
The claims at issue are not identical in that the issued claims of the ‘889 patent limit the viscoelastic surfactant (VES) fluid to containing desulfated seawater free of calcium sulfate precipitate whereas the desulfated water of the VES fluid recited in the present claims is not further limited.  
However, they are not patentably distinct from each other because both sets of claims are drawn to a VES fluid containing a viscoelastic surfactant having a chemical structure formula in accordance with that recited in present independent claim 1, wherein the VES fluid further includes a polyacrylamide viscosifier having a molecular weight of 250,000 to 40 million g/mol; and wherein the VES fluid can further comprise a stabilizing calcium salt (e.g., calcium chloride/bromide).
Claims 1-6 are rejected on the ground of nonstatutory double patenting as unpatentable over issued claims 1-3, 5 and 8-11 of U.S. Patent No. 11,001,749 B2 (‘749 patent).  
The claims at issue are not identical in that the preamble of the issued claims of the ‘749 patent recite a method of making a VES fluid whereas the preamble of the present claims recite a VES fluid composition.  However, both sets of claims are drawn to non-patentably distinct VES fluids wherein the viscoelastic surfactant possesses a chemical structure formula in accordance with that recited in present independent claim 1, and wherein the VES fluid further comprises: desulfated seawater; a polyacrylamide viscosifier having a molecular weight of 250,000 to 40 million g/mol; and a calcium salt, such as calcium chloride.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John J Figueroa/
Primary Examiner, Art Unit 1768

February 12, 2022